Citation Nr: 0004795	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for low back pain 
secondary to congenital abnormalities of the lumbar spine.

3.  Entitlement to service connection for a contusion to the 
right calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to August 
1969 and from April 1972 to May 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 1997, the RO granted nonservice-connected pension 
benefits, but advised the veteran that such benefits could 
not be paid as a result of income factors.  In September 
1997, the veteran indicated disagreement with that 
determination.  The issue of whether he exceeds income levels 
for pension entitlement has not been adjudicated by the RO, 
and is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  The appellant has residuals of an inservice right knee 
injury.  

2.  There is no competent evidence connecting low back pain 
secondary to congenital abnormalities of the lumbar spine to 
disease or injury in service.

3.  Current residuals of an inservice right calf injury are 
not shown.  



CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for low back pain 
secondary to congenital abnormalities of the lumbar spine is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a right calf 
contusion is not well grounded. incurred in service.  38 
U.S.C.A. §§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 

the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.


The appellant has claimed combat service in Vietnam.  The 
appellant's DD 214's for July 1969 to August 1969 and for 
April 1972 to May 1974 do not show that he was a combat 
veteran, or that he served in the Republic of Vietnam.  His 
military specialty was Power Generator Equipment Operator.  
He did not receive any indicia of combat service such as a 
Combat Infantry Badge or a Purple Heart.  The Board 
accordingly finds that the appellant is not shown to have 
engaged in combat and is thus not entitled to application of 
38 U.S.C.A. § 1154(b).  

I.  Right Knee Disorder

Service medical records show that the appellant's lower 
extremities were normal on his September 1971 induction 
examination.  The appellant was found qualified for 
induction.  The appellant's lower extremities were normal on 
his March 4, 1974 separation examination.  However, he 
complained of right knee trouble in April 1974.  There was no 
history of injury, locking or effusion.  One episode of 
giving way was noted.  The appellant reported severe pain 
when walking or running.  Examination of the right knee 
showed no pain when bending or flexing of his knee.  The 
assessment was chondromalacia.  

In February 1998 the appellant was seen at the VA Medical 
Center (VAMC) for follow-up of results of a right leg X-ray.  
There was no mention in the X-ray report of any foreign 
member in the kneecap area.  The appellant had a limp when 
walking.  The assessment was residual bone abnormality per X-
ray and leg pain and gait dysfunction (arthralgia).  

At the July 1998 RO hearing the appellant testified that he 
lost half of his right kneecap to shrapnel when he was 
serving with the Navy in Vietnam in 1970.  He stated that he 
was treated and was in pain for two weeks.  The appellant 
indicated that he returned to the states and was discharged.  
He reported that he subsequently entered the army and had no 
knee problems.  In 1974, however, he moved the 

wrong way and his knee gave out.  He had had no treatment 
since, although his knee continued to go out from time to 
time.  

At the August 1998 VA examination the appellant's right knee 
showed a range of motion of 0 (zero) to 135 degrees.  No 
effusion or increased heat was present.  There was a well-
healed transverse scar, 1-1/2 inches, just above the patella 
that was not adhered.  In the central third of the anterior 
right femur was a 2-inch vertical scar, which was also well 
healed and non-adherent.  The examiner did not believe that 
the scars represented a surgical approach.  

Drawer signs and stresses testing suggested weakness and 
attenuation of the anterior cruciate ligament as compared to 
the opposite side.  Torsional testing did not reveal 
impingement.  The appellant had retropatellar grating.  His 
patellae were mobile, but he did not demonstrate laxity as 
far as the medial structures were concerned.  The impressions 
were chondromalacia, patella of the right knee, and 
attenuation, anterior cruciate ligament, of the right knee 
and recurrent dislocation of the right patella by history.  

The August 1998 VA X-rays did not show any definite 
radiopaque foreign body in the visualized areas.  An 
irregular posterior patellar surface was shown.  The femoral 
groove was flat with some slight lateral displacement of the 
patella owing to the nature of the groove configuration.  The 
compartments were well preserved.  The elevation of the 
patella was increased proximally (patella alta).  

The examiner commented that the appellant's account of the 
kneecap dislocating was difficult to establish by 
examination.  The appellant's inability to report elements in 
his history made it difficult to interpret these symptoms.  
The examiner did not know of any reasonable way to definitely 
confirm the diagnosis of recurrent dislocation.  

Chondromalacia [patellae]" is defined as "abnormal softness 
of cartilage [of the kneecaps.]" WEBSTER'S MEDICAL DESK 
DICTIONARY 119, [521] (1986).  Clyburn v. West, 12 Vet. 
App. 296, 198 (1999).  Chondromalacia patellae is the 

premature degeneration of the patellar cartilage, where the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur.  DORLAND'S ILLISTRATED 
MEDICAL DICTIONARY 326 (1988).  Rollings v. Brown, 8 Vet. 
App. 8, 11 (1995).  

A diagnosis of the same disability during service and 
currently is a requirement for the part of the 38 C.F.R. 
§ 3.303(b) criteria as to a chronicity basis for service 
connection.  Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 
12, 2000).  Moreover, in Rollings, the Court recited evidence 
that chondromalacia is a progressive disease involving the 
weakening of knee cartilage.  Giving the appellant the 
benefit of the doubt, the case law identifies chondromalacia 
as a chronic disability such that the diagnosis in service 
can be linked to the recent diagnosis by 38 C.F.R. 
§ 3.303(b).  

Inservice medical records show that the appellant complained 
of right knee trouble.  An inservice examination report 
assessment was chondromalacia.  The August 1998 examination 
showed that Drawer signs and stresses testing suggested 
weakness and attenuation of the anterior cruciate ligament as 
compared to the opposite side.  The appellant had 
retropatellar grating.  X-rays showed an irregular posterior 
patellar surface.  The impression was chondromalacia.  There 
is no basis to dissociate the inservice finding from the post 
service finding.  Based on the cumulative record, the 
appellant currently has right knee chondromalacia that began 
in service.  

II.  Low Back Pain

Service medical records show that the appellant's spine was 
normal on his September 1971 induction examination.  The 
appellant was found qualified for induction.  In February 
1973 the appellant reported a lumbar spin injury.  He fell on 
his back while roller-skating.  X-ray of his lumbosacral 
spine did not show any significant abnormalities.  The 
diagnosis was acute lumbar strain.  The appellant complained 
of low back pain in March 1974.  No known injury was noted.  


Service medical records show that the appellant's spine was 
normal on his March 4, 1974 separation examination.  However, 
he was seen for low back pain on March 12, 1974.  Other 
aspects of the examination were negative.  

At the July 1998 RO hearing the appellant testified that he 
injured his lower back picking up generators.  He stated that 
he was not treated for his back in service or after service.  

At the August 1998 VA examination the appellant disrobed in a 
standing position.  His pelvis and shoulders were level.  The 
appellant was capable of forward flexion to 75 degrees, side 
bending to 35-40 degrees and extension to 20 degrees.  At the 
extremes of these movements, he expressed pain.  No muscle 
spasm was present.  The appellant was able to heel and toe 
walk well.  In the sitting position his reflexes were 
physiological.  Sitting leverage tests were negative.  The 
appellant had no sensory or circulatory impairments in the 
lower extremities.  The impression was recurrent low back 
pain, secondary to congenital abnormalities of the lumbar 
spine.  

X-rays of the lumbar spine revealed a lumbarized S1 segment 
on the left with a primitive pseudoarthrosis on the right.  
The interspace was almost nonexistent.  There was 
intercorporal protrusion of the end plates at L2-L3.  

The appellant's statement that his low back pain is related 
to his active service cannot serve to well ground the claim 
because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the appellant was discharged from 
service in May 1974 and the record does not show treatment 
for low back pain until an episode in 1998, more than 20 
years after his discharge from service.  There is no medical 
opinion of 

record indicating a nexus between the appellant's current 
diagnosis of recurrent low back pain, secondary to congenital 
abnormalities of the lumbar spine and his inservice low back 
complaints.  In view of the absence of that fact, his 
allegation that there is some relationship to active service 
is unsupported.  Therefore, the Board concludes that the 
appellant's claim for service connection for low back pain 
secondary to congenital abnormalities of the lumbar spine is 
not well grounded and is denied.  

The appellant is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  

III.  Right Calf

Service medical records show that the appellant's lower 
extremities were normal on his September 1971 induction 
examination.  The appellant was found qualified for 
induction.  In June 1973 the appellant was seen for a right 
calf injury.  There was a small amount of swelling and some 
discoloration.  

The appellant reported a right leg injury in November 1973.  
He stated that he struck his right leg against a sink and 
turned a bit too much in the follow-up.  Upon examination 
tenderness and swelling were noted on the right leg, 
laterally.  His neurovascular was intact.  There was no 
blueness or erythema.  The appellant had exquisite pain in 
the right lateral anterior calf.  His distal pulses were 
intact.  The impression was a severe bruise of the right calf 
without evidence of bleeding.  The X-ray suggested a cortical 
break of the right fibula, which was unusually prominent in 
the intra-osseous canal, but there was no fracture.  No 
significant abnormalities were noted.  Treatment continued 
until January 1974.  

Service medical records show that the appellant's lower 
extremities were normal on his March 1974 separation 
examination.  


The February 1998 VA X-ray of the appellant's right leg 
showed an expantile lesion in the proximal third of the 
fibular shaft.  The physician indicated that it possibly 
represented a healing fracture.  Clinical correlation was 
recommended.  The remaining bony structures appeared intact.  

In February 1998 the appellant was seen at the VA Medical 
Center (VAMC) for follow-up of results of a right leg X-ray.  
The appellant had a limp when walking.  The assessment was 
residual bone abnormality per X-ray and leg pain and gait 
dysfunction (arthralgia).

At the July 1998 RO hearing the appellant testified that he 
injured his leg in the back of the right calf when a 
generator fell on it.  The appellant stated that he did not 
recall bumping a sink.  He reported that he started taking 
pain pills for his right leg in 1998.  

At the August 1998 VA examination the tissues of the 
appellant's right calf and leg revealed no pathological 
process.  The circumferences of the calves were comparable.  
X-rays of the right leg, full length, revealed a fusion 
cortical enlargement in the proximal third of the right 
fibula.  This could also be seen on the views of the knee at 
the periphery of the film.  

The appellant's statement that his current right lower 
extremity problems are related to inservice right calf 
contusion cannot serve to well ground his claim.  The 
evidence does not show that he is competent to make such an 
assertion; competent medical evidence that indicates that the 
claim is plausible or possible must be presented.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board must also point out that the current medical record is 
devoid of evidence that residuals of a right calf contusion 
are currently manifested.  While the report of the August 
1998 VA examination indicates the presence of a right lower 
extremity problem, and specifically a fusion cortical 

enlargement in the proximal third of the right fibula, 
neither this report, nor any other medical evidence, shows 
that this disability is related to the several right calf 
contusions indicated in the veteran's service medical 
records.  (In this regard, the Board must point out that the 
issue on appeal relates specifically to service connection 
for a right calf contusion, and not to any other right lower 
extremity disability that has not been deemed to be a 
residual of any such contusion.)

The appellant is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disability to active service, he should petition 
to reopen his claim.  The Board acknowledges that it has 
decided the current appeal on a different basis than did the 
RO.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the appellant has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the appellant has not been prejudiced by its 
decision.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for a current right knee disorder is 
granted.  Service connection for low back pain secondary to 
congenital abnormalities of the lumbar spine is denied.  
Service connection for a right calf disability is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

